department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc corp tl-n-215-00 internal_revenue_service national_office legal advice memorandum for michael wilder attorney cc lm f man from subject legend taxpayer b c d e f bank a bank b bank c country alfred c bishop jr chief cc corp qualification of transaction as a sec_351 exchange in taxpayer lease_stripping case tl-n-215-00 n1 n2 n3 n4 n5 dollar_figuren6 dollar_figuren7 dollar_figuren8 dollar_figuren9 n10 n11 dollar_figuren12 p1 p2 date date date date date year tl-n-215-00 this chief_counsel_advice responds to your request for our opinion on the characterization of certain transactions in the above-referenced case in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue does the purported sec_351 transaction involving f taxpayer and d qualify as a sec_351 exchange facts pursuant to its regular business b a subsidiary of c had leased certain computer equipment to certain corporations who were the end users of such equipment user leases the typical user lease conveyed several items of computer equipment each of the user leases was negotiated at arm’s length and contained commercially reasonable terms and conditions the user lease dates varied with the earliest lease commencing in year as of date the remaining lease terms of the user leases ranged from n1 to n2 months and the average remaining term on the user leases was approximately n3 months first step on date pursuant to a master lease b leased the computer equipment subject_to the existing user leases to d a country limited_liability_company with foreign members the master lease includes the identical equipment contained in the user lease the remaining lease terms of the equipment included in the master lease vary from n4 months to n5 months second step on date pursuant to an agreement of sublease d then subleased the equipment subject_to the master lease and the user leases to e e was a partnership formed for the purpose of acquiring a leasehold interest in a tax_shelter transaction d pursuant to a notice delivered under the sublease required e to prepay p1 of the present_value of the rentals due to e under the user leases or approximately dollar_figuren6 in order to make such a prepayment e borrowed approximately dollar_figuren7 from tl-n-215-00 bank a because d is a foreign llc with foreign members the prepayment income is not taxable in the u s d was required by the master lease to use any prepayment of rent received under a sublease either to prepay rent due under the master lease or procure a third party guaranty securing payment of the portion of the master lease rent corresponding to the prepaid sublease rent d used the prepayment to purchase a short-term u s treasury bill due to mature in date and used the treasury bill to secure a guaranty issued by bank b for providing the guaranty d granted a security_interest in the u s treasury bill as collateral security to secure its obligations and agreed to deposit the proceeds of the u s treasury bill upon maturity dollar_figuren8 in an account maintained at bank c the bank c account was not available for use by d for any purpose except to make master lease rental payments to b pursuant to this agreement d directed bank c to periodically pay b the portion of the master lease rent corresponding to the prepaid sublease rent third step according to a summary of the transaction stated in an taxpayer office_memorandum dated date taxpayer contributed approximately dollar_figuren9 to a subsidiary of taxpayer which turned out to be f in exchange for n10 shares of f’s class a preferred_stock plus additional shares of f’s common_stock per the exchange_agreement dated date d assigned its interest in the master lease the sublease the bank b guaranty a u s treasury bill and the prepaid rent to f ie f takes over d’s interest in the bank c account in return for n11 shares of class b non voting preferred_stock of f valued at dollar_figuren12 f taxpayer and d treated this exchange as qualifying for non-recognition under sec_351 as a result of this exchange f was entitled to receive rents for i the unpaid p2 of the sublease rents for the periods of the user leases ii the period of the sublease from the end of the user leases to the end of the sublease and iii the re-lease of the equipment after the expiration of the sublease taxpayer then attempted to take tax deductions for rent as the payments to b were made from the bank account law analysis a sec_351 and the business_purpose requirement tl-n-215-00 sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation in addition to the statutory requirements transferors must satisfy the courts have indicated there is a business_purpose requirement in sec_351 see 490_f2d_1172 3d cir cert_denied 419_us_826 714_f2d_977 9th cir perhaps the most thorough judicial exploration of the business_purpose doctrine in sec_351 is in 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir generally sec_351 will apply to a transaction if the taxpayer has a valid business_purpose for the transaction other than tax savings see 714_f2d_977 9th cir revrul_60_331 1960_2_cb_189 whether a valid business_purpose underlies a transaction whereby a taxpayer purportedly acquires ownership of an asset with an inflated basis traceable to a lease_stripping transaction is a factual issue b application of business_purpose requirement to these facts the purported sec_351 transaction involving f taxpayer and d does not qualify as a sec_351 exchange in the purported sec_351 transaction involving the contribution of the leasehold interest to f there was no objective business_purpose rather the sole purpose of the transactions was the creation of tax benefits taxpayer’s expert determined that taxpayer reasonably expected to realize an economic profit on the transaction while simultaneously realizing significant tax savings however the service’s expert determined that participation in the transaction would have resulted in taxpayer’s suffering a net economic loss meaning that taxpayer had no possibility of realizing an economic profit from this transaction therefore the only benefit to taxpayer would be the significant tax savings conclusion there exists an unresolved conflict as to whether or not taxpayer had a possibility of realizing an economic profit from the purported sec_351 transaction at the time it entered the transaction accordingly taxpayer has failed to demonstrate a valid business_purpose for entering into the purported sec_351 transaction tl-n-215-00 the projections performed for taxpayer show that taxpayer had a possibility of realizing an economic profit from the transaction however projections calculated on behalf of the service indicate that no such possibility existed therefore because taxpayer has failed to substantiate a valid business_purpose for entering into the purported sec_351 transaction the transaction does not qualify as a sec_351 exchange in the instant case the failure of the transaction to qualify as a sec_351 has no bearing on whether or not the taxpayer is entitled to the rental deductions that it claims thus the above conclusion does not support an adjustment in the immediate case however our conclusion that the transaction here does not qualify as a sec_351 exchange will have bearing on the later disposition of the stock d received in the purported sec_351 transaction this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
